Copeland v Concrete Applied Tech. Corp. (2019 NY Slip Op 03501)





Copeland v Concrete Applied Tech. Corp.


2019 NY Slip Op 03501


Decided on May 3, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 3, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, TROUTMAN, AND WINSLOW, JJ.


366 CA 18-02127

[*1]DONALD G. COPELAND, PLAINTIFF-RESPONDENT,
vCONCRETE APPLIED TECHNOLOGIES CORPORATION, MICHAEL SALVADORE, DOING BUSINESS AS CONCRETE APPLIED TECHNOLOGIES CORPORATION, DOING BUSINESS AS CATCO AND FERRARO PILE & SHORINGS, INC., DEFENDANTS-APPELLANTS. 


THE TARANTINO LAW FIRM, LLP, BUFFALO (ANN M. CAMPBELL OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Niagara County (Frank Caruso, J.), entered August 14, 2018. The order denied in part defendants' motion to compel. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: May 3, 2019
Mark W. Bennett
Clerk of the Court